DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal et. al. (U.S. PG Pub. No. 20080046387; hereinafter "Gopal").
As per claim 1, Gopal teaches:
A system for adaptively maximizing cost savings or profits over a period of time in response to a time-bound variable, comprising:
Gopal teaches a system and method for maximizing cost savings or profits for a user by optimizing the purchase, sale, storage, and consumption of energy of a user over time. (Gopal: abstract, Figs. 2, 5)
a limited capacity energy storage device configured to provide energy to or receive energy from an electrical consumer, a producer or an electrical grid;
Gopal teaches a limited capacity energy storage device in the form of a battery 107. (Gopal: paragraph [0035], Fig. 2) Gopal further teaches that the battery may be configured to provide energy to a consumer. (Gopal: paragraph [0048])
a bilateral flow link operatively coupled to the energy storage device and configured to control a direction and an adjustable magnitude of a flow of the energy from or to the energy storage device, the adjustable magnitude of the energy being within an operating range comprising a maximum possible flow of energy to the energy storage device (in-flow limit) and a maximum possible flow of energy from the energy storage device (out-flow limit);
Gopal teaches a bilateral flow link in the form of an inverter 106 with a voltmeter and wattmeter 212. (Gopal: paragraph [0035, 42, 89], Fig. 2) Gopal further teaches that the inverter may be rated for 4000 Watts, and therefore teaches a maximum adjustable magnitude of a flow of energy to or from the energy storage device. Id.
a control device operatively coupled to the bilateral flow link;
Gopal teaches a control device in the form of an energy control processor 101 operatively coupled to the other components of the system. (Gopal: paragraph [0035], Fig. 2)
and a bi-directional energy flow measurement device operatively coupled to the control device and the bilateral flow link,
Gopal teaches metering devices, voltmeters, and watt meters which measure flow of current to and from each component of the system. (Gopal: paragraph [0035, 41], Fig. 1, 2)
wherein the control device controls an energy flow via the bilateral flow link in response to the time-bound variable used to adaptively maximize the cost savings or profits based on an estimated quantity of energy required by or provided by the electrical consumer or the producer, the fill level of the storage device resulting from a rate of in-flow to the energy storage device or a rate of out-flow from the energy storage device over the period of time, and
Gopal teaches a control setting used to maximize financial gain. (Gopal: paragraph [0051], Fig. 6) Gopal further teaches that the system, in doing so, may estimate the energy usage of the consumer 606. Id. Gopal further teaches that, if it is determined that there will be an energy surplus based on predicted consumption vs. generation, it is determined as to whether the energy should be stored in the battery for future use or sale, sold immediately, or used immediately. (Gopal: paragraph [0089-90, 94-97])
wherein the control device is further configured to calculate an optimal net metered energy (O) to be received from or provided to the electrical grid based on a quantity of energy provided to or received from the energy storage device via the bilateral flow link and the estimated quantity of energy required by or provided by the electrical consumer or the producer, the quantity of energy received from or provided to the electrical grid being measured by the bi-directional energy flow measurement device.
 Gopal teaches a control setting used to maximize financial gain. (Gopal: paragraph [0051], Fig. 6) Gopal further teaches that the system, in doing so, may estimate the energy usage of the consumer 606. Id. Gopal further teaches that, if it is determined that there will be an energy surplus based on predicted consumption vs. generation, it is determined as to whether the energy should be stored in the battery for future use or sale, sold immediately, or used immediately. (Gopal: paragraph [0089-90, 94-97])
As per claim 7, Gopal teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the energy storage device is a battery.
Gopal teaches a limited capacity energy storage device in the form of a battery 107. (Gopal: paragraph [0035], Fig. 2)   
As per claim 8, Gopal teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the bilateral flow link comprises a bi-directional converter and a charger, the bi-directional converter and the charger being operatively coupled to the control device.
  Gopal teaches a bilateral flow link in the form of an inverter 106 with a voltmeter and wattmeter 212. (Gopal: paragraph [0035, 42, 89], Fig. 2) Gopal further teaches that the inverter may be rated for 4000 Watts, and therefore teaches a maximum adjustable magnitude of a flow of energy to or from the energy storage device. Id.
As per claim 9, Gopal teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the bi-directional energy flow measurement device is a bi-directional electrical meter.
 Gopal teaches metering devices, voltmeters, and watt meters which measure flow of current to and from each component of the system. (Gopal: paragraph [0035, 41], Fig. 1, 2)
As per claim 10, Gopal teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method for adaptively maximizing cost savings or profits in response to a time-bound variable in a system,
  Gopal teaches a system and method for maximizing cost savings or profits for a user by optimizing the purchase, sale, storage, and consumption of energy of a user over time. (Gopal: abstract, Figs. 2, 5)
As per claim 16, Gopal teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A system for adaptively maximizing cost savings or profits over a period of time in response to a time-bound variable, comprising:
  Gopal teaches a system and method for maximizing cost savings or profits for a user by optimizing the purchase, sale, storage, and consumption of energy of a user over time. (Gopal: abstract, Figs. 2, 5)
Novelty/Non-obviousness
 Regarding the novelty/non-obviousness of claims 2 and 11 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for determining optimum energy storage or discharge amounts subject to maximum and minimum energy inlet and outlet rates, that a multi-dimensional search space is determined over an identified time period, and the multi-dimensional search space is thereafter reduced in order to find an optimal net metered amount within the reduced search space based on a maximum rate of in-flow and out-flow. 
Regarding the novelty/non-obviousness of claims 5 and 14 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for determining optimum energy storage or discharge amounts subject to maximum and minimum energy inlet and outlet rates, that a fill level of the energy storage device may be controlled based on a difference between an initial fill level and a targeted final fill level over a period of time, wherein the difference compensates for a drift of an average fill level over the period of time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628